442 S.W.2d 324 (1969)
The CITY OF WACO et al., Petitioners,
v.
O. O. OWENS, Respondent.
No. B-1477.
Supreme Court of Texas.
June 11, 1969.
Rehearing Denied July 16, 1969.
Earl Bracken, Jr., City Atty., Don J. Rorschach and Albert R. Kuehl, Asst. City Attys., Waco, for petitioners.
John B. McNamara, Jr., Waco, for respondent.
PER CURIAM.
Petitioners, City of Waco and Waco Independent School District, filed this suit on March 7, 1960 against O. O. Owens for delinquent taxes which they alleged Owens owed for certain secondhand automobiles owned by him during the period from 1956 through 1958. Commencing in 1965, petitioners each year filed an amended petition to include taxes which were accruing annually. Owens urged a motion to discontinue the suit for taxes for the years 1956-1958 by reason of petitioners' abandonment, but the trial court overruled the motion. The court of civil appeals correctly reversed the judgment of the trial court. 437 S.W.2d 660. See Bevil v. Johnson, 157 Tex. 621, 307 S.W.2d 85 (1957).
The court of civil appeals was in error, however, in assessing one-half of the costs against petitioners. In doing so the decision is in conflict with our opinion in Electra Independent School District v. W. T. Waggoner Estate, 140 Tex. 483, 168 S.W.2d 645, 652 (1943.) Under the provisions *325 of Rule 483, Texas Rules of Civil Procedure, in cases in which the decision of the court of civil appeals conflicts with a previous opinion of the Supreme Court, this court may, without the necessity of granting the writ, reverse the judgment and make other appropriate orders.
We reverse that part of the judgment of the intermediate court which orders the petitioners to pay costs and we render judgment that all costs be taxed against the respondent.